Dismissed and Memorandum Opinion filed March 21, 2013.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00164-CV

             IN RE SOUTHWEST WATER COMPANY, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                             240th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 13-DCV-203487

                 MEMORANDUM                     OPINION


      On March 4, 2013, relator SouthWest Water Company filed a petition for
writ of mandamus in this court. See Tex. Gov’t Code Ann '22.221; see also Tex.
R. App. P. 52.1.    In the petition, relator complains of the trial court’s order
permitting a pre-suit deposition pursuant to Texas Rule of Civil Procedure 202.
      On March 14, 2013, relator filed a motion to dismiss the writ of mandamus
because the parties reached an agreement rendering the writ of mandamus moot.
Accordingly, the petition for writ of mandamus is ordered dismissed as moot.

                                      PER CURIAM


Panel consists of Justices Frost, Brown, and Busby.




                                        2